Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2007 Commission file number001-31819 GOLD RESERVE INC. Address of Principal Executive Offices: 926 West Sprague Avenue Suite 200 Spokane, Washington 99201 Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X . If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Forward Looking Statements The information presented or incorporated by reference in this Form 6-K contains both historical information and forward-looking statements (including within the meaning of Section 27A of the United States Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the United States Securities Exchange Act of 1934, as amended (the "U.S. Exchange Act"). These forward-looking statements involve risks and uncertainties, as well as assumptions that, if they never materialize, prove incorrect or materialize other than as currently contemplated, could cause our results to differ materially from those expressed or implied by such forward-looking statements. Numerous factors could cause actual results to differ materially from those in the forward-looking statements, including without limitation, concentration of operations and assets in Venezuela; operational, regulatory, political and economic risks associated with Venezuelan operations (including changes in previously established legal regimes, rules or processes); corruption and uncertain legal enforcement; requests for improper payments; the ability to obtain or maintain the necessary permits or additional funding for the development of the Brisas Project; in the event any key findings or assumptions previously determined by the Company or the Companys consultants in conjunction with the Brisas Project 2005 feasibility study (as updated) significantly differ or change as a result of actual results in the Companys expected construction and production at the Brisas Project (including capital and operating cost estimates); risk that actual mineral reserves may vary considerably from estimates presently made; impact of currency, metal prices and metal production volatility; fluctuations in energy prices; changes in proposed development plans (including technology used); the Companys dependence upon the abilities and continued participation of certain key employees; and risks normally incident to the operation and development of mining properties. This list is not exhaustive of the factors that may affect any of our forward-looking statements. See Risk factors in our Annual Information Form. Statements concerning reserves and mineral resource estimates may also be deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that is expected to be encountered if the property is developed, and, in the case of mineral reserves, such statements reflect the conclusion based on certain assumptions that the mineral deposit can be economically exploited. The words "believe," "anticipate," "expect," "intend," "estimate," "plan," "assume," "positioned," "may," "could" and other similar expressions that are predictions of or indicate future events and future trends that do not relate to historical matters, identify forward-looking statements. Any such forward-looking statements are not intended to give any assurances as to future results. Investors are cautioned not to put undue reliance on forward-looking statements, and should not infer that there has been no change in the affairs of the Company since the date of this interim financial report to shareholders or any documents incorporated by reference herein that would warrant any modification of any forward-looking statement made in this document, other documents filed periodically with securities regulators or documents presented on our website. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by this notice. Investors are urged to read our filings with Canadian and U.S. securities regulatory agencies, which can be viewed on-line at www.sedar.com or www.sec.gov. Additionally, investors can request a copy of any of these filings directly from our administrative office. Exhibits The following are filed as exhibits to this Form 6-K: Exhibit Number Description 99.1 September 30, 2007 Interim Financial Statements 99.2 September 30, 2007 Managements Discussion and Analysis 99.3 Chief Executive Officers Certification of Interim Filings 99.4 Chief Financial Officers Certification of Interim Filings SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLD RESERVE INC. By: s/ Robert A. McGuinness Vice President  Finance & CFO November 9, 2007 EXHIBIT 99.1 September 30, 2007 Interim Financial Statements GOLD RESERVE INC. September 30, 2007 Interim Financial Statements U.S. Dollars (unaudited) CONSOLIDATED BALANCE SHEETS September 30, 2007 (unaudited) and December 31, 2006 U.S. Dollars ASSETS Current Assets Cash and cash equivalents $ 108,637,989 $ 25,374,688 Restricted cash (Note 8)  Marketable securities (Note 7) Deposits, advances and other Total current assets Property, plant and equipment, net Restricted cash (Note 8)  Other Total assets $ 285,092,582 $ 104,615,721 LIABILITIES Current Liabilities: Accounts payable and accrued expenses $ 5,155,990 $ 1,914,633 Accrued interest  Future income tax  Total current liabilities Convertible notes (Note 5)  Minority interest in consolidated subsidiaries Total liabilities SHAREHOLDERS' EQUITY Serial preferred stock, without par value, none issued   Common shares and equity units, without par value (Note 4) Equity component of convertible notes (Note 5)  Less common shares held by affiliates Stock options Accumulated deficit Accumulated other comprehensive income (Note 6)  KSOP debt Total shareholders' equity Total liabilities and shareholders' equity $ 285,092,582 $ 104,615,721 The accompanying notes are an integral part of the consolidated financial statements. Approved by the Board of Directors: s/ Chris D. Mikkelsen s/ Patrick D. McChesney Page 1 CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) Three Months Ended Nine Months Ended U.S. Dollars OTHER INCOME Interest $ 2,073,994 $ 331,014 $ 3,450,182 $ 830,619 Gain on sale of marketable securities 2,075,665 788,398 3,266,718 6,003,484 4,149,659 1,119,412 6,716,900 6,834,103 EXPENSES General and administrative 1,790,122 1,590,356 6,454,890 3,656,320 Technical services 1,746,418 1,223,543 4,571,113 3,304,297 Corporate communications 131,730 134,606 523,622 466,152 Legal and accounting 195,288 214,536 391,643 555,060 Foreign currency (gain) loss (690,221) 4,061 (2,090,931) 87,429 Minority interest in net income of consolidated subsidiaries 208,947 269,425 222,917 346,125 3,382,284 3,436,527 10,073,254 8,415,383 Net income (loss) before tax $ 767,375 $ (2,317,115) $ (3,356,354) $ (1,581,280) Income tax 206,983 184,457 212,823 337,488 Net income (loss) $ 560,392 $ (2,501,572) $ (3,569,177) $ (1,918,768) Net income (loss) per share, basic and diluted $ 0.01 $ (0.06) $ (0.07) $ (0.05) Weighted average common shares outstanding 54,981,866 39,310,892 47,871,798 37,461,731 The accompanying notes are an integral part of the consolidated financial statements. Page 2 CONSOLIDATED STATEMENTS OF DEFICIT For the Nine Months Ended September 30, 2007 and 2006 (unaudited) U.S. Dollars Deficit, December 31, 2006 $ (68,959,761) Net loss for the period Deficit, September 30, 2007 $ (72,528,938) Deficit, December 31, 2005 $ (61,983,016) Net loss for the period Deficit, September 30, 2006 $ (63,901,784) CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the Three and Nine Months Ended September 30, 2007 (unaudited) U.S. Dollars Three Months Nine Months Net income (loss) $ 560,392 $ (3,569,177) Other comprehensive income, net of tax (Note 6): Unrealized holding gain arising during period Adjustment for realized gains included in net income (loss) Other comprehensive income Total comprehensive income (loss) $ 1,166,277 $ (2,753,810) The accompanying notes are an integral part of the consolidated financial statements. Page 3 CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) Three Months Ended Nine Months Ended U.S. Dollars Cash Flows from Operating Activities: Net income (loss) $560,392 $(2,501,572) $(3,569,177) $ (1,918,768) Adjustments to reconcile net income (loss) to net cash used by operating activities: Stock option compensation 414,902 563,522 1,733,773 835,415 Depreciation 46,534 37,536 133,458 100,871 Amortization of discount on marketable securities    (419) Foreign currency loss  4,061  87,429 Minority interest in net income of consolidated subsidiaries 208,947 269,425 222,917 346,125 Net gain on sale of marketable securities (2,075,665) (788,398) (3,266,718) (6,003,484) Shares issued for compensation 166,725 196,355 524,261 298,875 Changes in non-cash working capital: Net increase in deposits, advances and accrued interest (195,269) (37,802) (388,445) (1,249,344) Net increase (decrease) in accounts payable and accrued expenses 124,895 (250,834) 227,608 64,953 Net cash used by operating activities (748,539) (2,507,707) (4,382,323) (7,438,347) Cash Flows from Investing Activities: Proceeds from the sale of marketable securities 3,635,760 2,318,016 6,326,813 10,615,609 Purchase of marketable securities (1,529,424) (1,527,349) (3,085,879) (5,261,308) Purchase of property, plant and equipment (21,071,366) (4,067,450) (35,418,005) (11,240,608) Restricted cash (52,566,077)  (52,566,077)  Other (180,695) (199,558) (369,212) (363,667) Net cash used by investing activities (71,711,802) (3,476,341) (85,112,360) (6,249,974) Cash Flows from Financing Activities: Net proceeds from the issuance of common shares 4,680 145,974 74,327,917 24,957,320 Net proceeds from the issuance of convertible notes   98,430,067  Net cash provided by financing activities 4,680 145,974 172,757,984 24,957,320 Change in Cash and Cash Equivalents: Net increase (decrease) in cash and cash equivalents (72,455,661) (5,838,074) 83,263,301 11,268,999 Cash and cash equivalents - beginning of period 181,093,650 36,477,325 25,374,688 19,370,252 Cash and cash equivalents - end of period $108,637,989 $ 30,639,251 $108,637,989 $ 30,639,251 The accompanying notes are an integral part of the consolidated financial statements. Page 4 Selected Notes To Consolidated Financial Statements For the Nine Months Ended September 30, 2007 and 2006 (unaudited) Expressed in U.S. Dollars 1. Basis of Presentation The accompanying unaudited consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in Canada for interim financial information. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in Canada for complete financial statements. In our opinion, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly the financial position of Gold Reserve Inc. and subsidiaries (the Company, we, us, or our) as of September 30, 2007, and the results of operations and the cash flows for the three and nine months ended September 30, 2007 and 2006. The results of operations for the nine months ended September 30, 2007 and 2006 are not necessarily indicative of the results to be expected for the full year. These financial statements follow the same accounting policies and methods of their application as the most recent consolidated annual audited financial statements, with the exception of the changes in Note 6, and should be read in conjunction with the consolidated financial statements including notes thereto included in the our 2006 annual report. 2. Geographic Segments Net Income (Loss) for the Three and Nine Months Ended September 30, 2007 and 2006 Three Months Ended Nine Months Ended 2007 2006 2007 2006 North America $ 1,934,803 $ (1,488,375) $ (42,398) $843,243 South America (1,374,411) (1,013,197) (3,526,779) (2,762,011) Consolidated $ 560,392 $(2,501,572) $ (3,569,177) $ (1,918,768) Page 5 Selected Notes To Consolidated Financial Statements For the Nine Months Ended September 30, 2007 and 2006 (unaudited) Expressed in U.S. Dollars 3. Share Option Plan Our Equity Incentive Plan (the Plan) allows for the granting of common share purchase options to officers, directors and key individuals for terms of up to ten years. The vesting period of options ranges from immediately to up to three years. There were 2,911,778 options remaining for future grants at September 30, 2007. Share option transactions for the nine months ended September 30, 2007 and 2006 are as follows: 2007 2006 Weighted Weighted Average Average Exercise Exercise Shares Price Shares Price Options outstanding at beginning of period 2,662,716 $3.36 3,148,844 $ 1.36 Options exercised (171,577) 1.82 (426,594) 0.89 Options canceled (50,000) 2.73 (54,333) 2.72 Options granted 180,000 4.38 498,000 4.28 Options outstanding at end of period 2,621,139 3.54 3,165,917 1.86 Options exercisable at end of period 1,726,634 $3.10 2,555,287 $ 1.57 Price Price Range Range Exercise price at end of period $0.69 - $ 5.45 $ 0.57 - $ 4.89 Exercise price for exercisable shares $0.69 - $ 5.45 $ 0.57 - $ 4.19 We recorded additional compensation expense of $1,733,773 and $835,415 respectively for stock options vested during the nine months ended September 30, 2007 and 2006. The fair value of the options granted in 2007 was calculated using the Black-Scholes model assuming a weighted average risk free interest rate of 4.3%, expected life of three years, expected volatility of 83% and a dividend yield of $ nil. Option pricing models require the input of highly subjective assumptions including the expected price volatility. Changes in the subjective input assumptions can materially affect the fair value estimate, and therefore the existing models do not necessarily provide a reliable single measure of the fair value of the Companys stock options granted during the period. During 2006, the shareholders approved extending the expiration date of 1,755,250 options from June 8, 2006 to December 31, 2006. 4. Common Stock In May 2007, the Company closed a public offering of 13,762,300 Class A common shares of the Company, representing aggregate net proceeds to the Company of approximately $74 million. In addition, during the nine months ended September 30, 2007, the Company issued 171,577 shares for $312,786 upon exercise of stock options, 100,000 shares valued at $497,600 were issued to the KSOP and 101,625 shares valued at $524,261 were issued as compensation. In May 2006, the Company closed a public offering of 3,335,000 Class A common shares of the Company, representing aggregate net proceeds to the Company of approximately $24.6 million. In addition, during the nine months ended September 30, 2006, the Company issued 426,594 shares for $383,243 upon exercise of stock options, 100,000 shares valued at $189,063 were issued to the KSOP and 69,500 shares valued at $298,875 were issued as compensation. Page 6 Selected Notes To Consolidated Financial Statements For the Nine Months Ended September 30, 2007 and 2006 (unaudited) Expressed in U.S. Dollars 5. Convertible Notes In May 2007, the Company issued $103,500,000 aggregate principal amount of its 5.50% Senior subordinated convertible notes. The notes are unsecured, pay interest semi-annually and will mature on June 15, 2022. The notes are convertible into Class A common shares of the Company at the initial conversion rate, subject to adjustment, of 132.626 shares per $1,000 principal amount (equivalent to a conversion price of $7.54) . Upon conversion, the Company will have the option to deliver common shares, cash or a combination of common shares and cash for the notes surrendered. Accounting standards require the Company to allocate the notes between their equity and debt component parts based on their respective fair values at the time of issuance. The equity portion of the notes was estimated using the residual value method at approximately $29 million net of issuance costs. The fair value of the debt component is accreted to the face value of the notes using the effective interest method over the term of the notes, with the resulting charge recorded as interest expense. Interest expense allocable to the qualifying cost of developing mining properties and to constructing new facilities is capitalized until assets are ready for their intended use. 6. New Accounting Standards Effective January 1, 2007, the Company adopted CICA Section 3855, Financial Instruments  Recognition and Measurement. This section establishes standards for determining when a financial asset, financial liability or non-financial derivative is to be recognized on the balance sheet and whether it will be measured using a cost-based or fair value method. As of January 1, 2007, our investments in marketable securities have been classified as available-for-sale and are recorded at fair value on the balance sheet. Fair values are determined by reference to published price quotations in active markets and changes in these fair values are reflected in other comprehensive income and included in shareholders equity. Our convertible notes are recorded at amortized cost. Transaction costs incurred to issue the notes are deducted from the underlying balance. We also adopted CICA section 1530, Comprehensive Income effective January 1, 2007. This section requires the presentation of a statement of comprehensive income and its components. Comprehensive income includes net income or loss and other comprehensive income. Other comprehensive income may include holding gains and losses on available-for-sale securities, gains and losses on certain derivative instruments and foreign currency gains and losses from self sustaining foreign operations. Page 7 Selected Notes To Consolidated Financial Statements For the Nine Months Ended September 30, 2007 and 2006 (unaudited) Expressed in U.S. Dollars 6. New Accounting Standards, continued As of January 1, 2007, the effect on our balance sheet of adopting these standards is summarized below. As prescribed by these standards, prior periods have not been restated. January 1, Adjustment on December 31, 2006 Adoption of Opening U.S. Dollars as Reported New Standards Balance ASSETS Current Assets Cash and cash equivalents $ 25,374,688 $ 25,374,688 Marketable securities 3,309,622 2,334,240 A 5,643,862 Deposits, advances and other 515,396 515,396 Total current assets 29,199,706 2,334,240 31,533,946 Property, plant and equipment, net 73,643,895 73,643,895 Other 1,772,120 1,772,120 Total assets $ 104,615,721 2,334,240 $ 106,949,961 LIABILITIES Current Liabilities: Accounts payable and accrued expenses $ 1,914,633 $ 1,914,633 Future income tax - 308,533 B 308,533 Total current liabilities 1,914,633 308,533 2,223,166 Minority interest in consolidated subsidiaries 1,729,076 1,729,076 Total liabilities 3,643,709 308,533 3,952,242 SHAREHOLDERS' EQUITY Serial preferred stock, without par value, none issued Common shares and equity units, without par value 167,463,742 167,463,742 Less common shares held by affiliates (636,267) (636,267) Stock options 3,105,169 3,105,169 Accumulated deficit (68,959,761) (68,959,761) Accumulated other comprehensive income - 2,025,707 C 2,025,707 KSOP debt (871) (871) Total shareholders' equity 100,972,012 2,025,707 102,997,719 Total liabilities and shareholders' equity $ 104,615,721 2,334,240 $ 106,949,961 A Investments in marketable securities previously accounted for at cost are designated as available-for-sale and carried at fair value. B The tax effect of the adjustment to marketable securities is recorded as a future tax liability. C The adjustment to marketable securities, net of future tax is recorded as accumulated other comprehensive income. Page 8 Selected Notes To Consolidated Financial Statements For the Nine Months Ended September 30, 2007 and 2006 (unaudited) Expressed in U.S. Dollars 6. New Accounting Standards, continued Our accumulated other comprehensive income consists of unrealized gains on available-for-sale securities, net of tax. Following is a summary of the changes in accumulated other comprehensive income since the adoption of the new accounting standard on January 1, 2007. Accumulated Other Comprehensive Income Opening balance on adoption of new accounting standard, January 1, 2007 $ 2,025,707 Other comprehensive income during the period 815,367 Accumulated Other Comprehensive Income at September 30, 2007 $ 2,841,074 7. Marketable Securities Quoted Cost Market Value September 30, 2007 Available-for sale securities $ 3,335,406 $ 6,413,276 December 31, 2006 Equity Securities $ 3,309,622 $ 5,643,862 At December 31, 2006, the Companys marketable securities consisted of investments in equity securities which were carried at cost. Effective January 1, 2007, with the adoption of the new accounting standard related to financial instruments (see note 6), the companys marketable securities have been classified as available-for-sale and are recorded at quoted market value. 8. Commitments In June 2007 we placed a $64 million order for the fabrication of the Brisas gyratory crusher, pebble crushers, Semi Autogenous Grinding (SAG) and ball mills and other processing equipment from Metso Minerals. As of September 30, 2007 we have made payments on this order of $11.6 million. In connection with this order, the Company opened an irrevocable standby letter of credit with a Canadian chartered bank in the amount of $57.7 million, providing security on the performance of obligations. As of September 30, 2007 the Company has restricted cash of $52.4 million as required by this letter of credit. This restricted cash is allocated between current and long term based on the timing of the payments required under the equipment order. The Company has placed additional orders of approximately $59 million for haulage equipment, front end loaders, construction machinery and other mining equipment and related engineering for the construction and operation of Brisas. As of September 30, 2007, the Company has made payments on these orders of $12.9 million. Page 9 EXHIBIT 99.2 September 30, 2007 Managements Discussion and Analysis GOLD RESERVE INC. September 30, 2007 Managements Discussion and Analysis U.S. Dollars (unaudited) Page 10 Unless stated otherwise all references to US$, $ or dollars in this report are references to United States dollars and references to Cdn$ are to Canadian dollars. Operations Overview BRISAS PROJECT Our Brisas gold and copper project (Brisas), is located in the Kilometre 88 mining district of the State of Bolivar in south-eastern Venezuela. Brisas is primarily comprised of a 500-hectare land parcel consisting of the Brisas alluvial concession and the Brisas hardrock concession beneath the alluvial concession. Together these concessions contain substantially all of the mineralization identified in the Brisas Report described below. Brisas also includes a number of other concessions, Corporacion Venezolana de Guayana ("CVG") work contracts, easements and pending applications for land use authorizations relating to as much as 11,000 hectares of land parcels adjacent to or near the existing alluvial and hardrock concessions. We are dependent on Venezuelan regulatory authorities issuing to us various permits and authorizations relating to Brisas that we require prior to completing construction of and subsequently operating Brisas. Consistent with other mining projects of this magnitude and, in addition to permits or authorizations that must be received from the Venezuelan Ministry of Environment (MINAMB), we require a number of other permits or authorizations from various local, state and federal agencies which will be an ongoing process during the construction period. To our knowledge, all of our properties are in compliance. This compliance has been confirmed by Venezuelan Ministry of Basic Industries and Mines (the MIBAM) in a letter of Technical Compliance issued in the third quarter of 2007 relating to the appropriate regulations and requirements of the mining law and our related contractual obligations. Our various social, cultural and environmental programs in the immediate and surrounding areas near Brisas are consistent with the governments social agenda including the framework of Mission Piar. Mission Piar is one of President Chavez's social initiatives which includes the local small miners and encompasses technical assistance and training to explore and minimize the miners impact on the environment as well as their integration into the formal economy. We are committed to the economic and social development of Brisas in a mutually beneficial manner with the communities located near the project, the people in Bolivar State, and the Bolivarian Republic of Venezuela. The Brisas operating plan was approved in 2003 by the Ministry of Energy and Mines, the predecessor to the current MIBAM. Approval of the Brisas operating plan was a prerequisite for submitting the Environmental and Social Impact Study for the Construction of Infrastructure and for the Exploitation and Processing of Gold and Copper Ore (the ESIA) to the MINAMB. A project bankable feasibility study (the Brisas Bankable Feasibility Study) was completed in early 2005 and a mineral resource and reserve estimate was last updated and published in a report in late 2006 (the Brisas Report) under National Instrument 43-101  Standards of Disclosure of Mineral Projects  (NI 43-101) of the Canadian Securities Administrators. The ESIA was submitted in July 2005 and was accepted by the MINAMB in early 2007. Acceptance of the ESIA by the MINAMB is the basis for the issuance of future permits and authorizations that we require to complete all activities including constructing the mill and exploiting the gold and copper mineralization at Brisas. In March 2007, the MINAMB issued the Authorization for the Affectation of Natural Resources for the Construction of Infrastructure and Services Phase of Brisas (the Authorization to Affect). The Authorization to Affect allows for the construction of certain infrastructure work including sedimentation ponds, pit dewatering, site access roads, construction of a man-camp and office complex, a sanitary fill, clearing and earthworks for the mill site. In addition, timber clearing and site preparation are allowed for a tailings management facility footprint, as well as a power-line corridor, a 5.7 km conveyor belt and service road corridor, lay down areas, a rock quarry and other related mine site preparation. However, the Authorization to Affect does not permit us to construct the mill and exploit the gold and copper mineralization at Brisas at this time. After the Authorization to Affect was issued, we mobilized for the commencement of site preparation work at Brisas in June 2007. In addition, orders were placed for the gyratory crusher, pebble crushers, Semi Autogenous Grinding (SAG) and ball mills and other related processing equipment totaling approximately $64 million, mill motors totaling approximately $36 million, construction equipment totaling approximately $10 million and various other equipment totaling approximately $6 million. In anticipation of the commencement of site work, SNC-Lavalin Engineers and Contractors, Inc (SNC-Lavalin), completed over 230,000 man hours of work on Brisas in engineering, procurement and environmental activities. Site preparation contracts related to camp water wells, pit dewatering, power generation, early civil earthworks, and road construction are ongoing along with orders for water and sewage treatment plants, long-term on-site employee housing, office facilities, and incinerator. In addition, work is underway to acquire and install temporary housing, telecommunications services and various support equipment. The Authorization to Affect mandates that before commencing significant permitted activities we are required to obtain an Initiation Act from MINAMB. The Initiation Act indicates that all conditions precedent to commencing activities have been met, documents our understanding of the obligations throughout the term of the authorization and certifies that the permitted activities can in fact commence. Page 11 We have met all conditions precedent to commencing the construction of infrastructure and services phase. After the Authorization to Affect was issued, MIBAM notified us that certain coordinates, related to a small section of a new access road designed to by-pass the community of Las Claritas contained in the Authorization to Affect, conflict with several land parcels recently assigned to small miners by MIBAM. The Company along with SNC-Lavalin re-engineered the section of the road and submitted new coordinates to MIBAM that by-pass the recently awarded land parcels. MINAMB has informed the Company that it has received approval of the revised road from MIBAM and the authorization to proceed will be forthcoming in the near term. Although certain work has commenced, the major activities outlined in the Authorization to Affect have been delayed until formal receipt of the Initiation Act. We are ready to execute our plan to initiate our early site works in preparation of the construction of Brisas as soon as we obtain the Initiation Act from the MINAMB. We continue to focus our efforts on obtaining the on-going permits and authorizations related to Brisas, supporting SNC-Lavalins efforts to finalize detailed engineering as well as other third party consultants with various technical studies focused on optimizing the design and economics of the project. In addition, final details related to port facilities, concentrate sales contracts, electricity and fuel supply contracts, land use permits and a number of other agreements related to the construction and operation of Brisas are proceeding. The timeline for the activities covered by the Authorization to Affect is estimated to be 14-16 months and we estimate that we will expend approximately $100 million over that time period. Overall we anticipate a minimum of 36 months to construct Brisas and, assuming we receive the required permits and authorizations, we expect commissioning and achievement of commercial production shortly thereafter. B RISAS W ORK T O D ATE Over $150 million has been expended (including costs capitalized and costs expensed in the period incurred) on Brisas since we acquired it in 1992.
